      Case 2:16-cv-02696-SRB Document 171 Filed 12/05/19 Page 1 of 6




     Andrew S. Friedman (005425)
 1
     William F. King (023941)
 2   BONNETT FAIRBOURN FRIEDMAN
        & BALINT, PC
 3   2325 E. Camelback Road, Suite 300
 4   Phoenix, Arizona 85016
     Telephone: (602) 274-1100
 5   afriedman@bffb.com
     bking@bffb.com
 6
 7   Paul L. Stoller (016773)
     DALIMONTE RUEB STOLLER, LLP
 8   2425 E. Camelback Road, Suite 500
 9   Phoenix, Arizona 85016
     Telephone: (602) 888-2807
10   paul@drlawllp.com
11
     Interim Co-Lead Class Counsel
12
13
                       IN THE UNITED STATES DISTRICT COURT
14
                             FOR THE DISTRICT OF ARIZONA
15
16                                                Case No. 2:16-cv-02696-PHX-SRB
17   In re Banner Health Data Breach Litigation

18
19
20
21
                       DECLARATION OF ANDREW S. FRIEDMAN
22
      IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
23
                             OF CLASS ACTION SETTLEMENT
24
25
26
27
28
         Case 2:16-cv-02696-SRB Document 171 Filed 12/05/19 Page 2 of 6




 1           I, Andrew S. Friedman, hereby declare as follows:
 2           1.    I, Andrew S. Friedman, am an attorney duly admitted to practice law in the
 3   state of Arizona. I am a partner at Bonnett Fairbourn Friedman & Balint, PC. My firm is
 4   located in Phoenix, Arizona. I have personal, first-hand knowledge of the matters set
 5   forth herein and affirm the documents appended hereto are true, accurate and correct
 6   copies.1
 7           2.    I submit this declaration in support of the proposed class settlement (the
 8   “Settlement”) reached by the parties in the Consolidated Actions. As discussed below, we
 9   attest that the Settlement represents an arm’s-length, principled resolution of the
10   litigation. The terms of the proposed Settlement are set forth in the Settlement Agreement
11   attached hereto as Exhibit 1.
12           3.    Eleven lawsuits were filed against Defendant Banner Health (“Banner”) in
13   connection with a June 2016 cyberattack and resulting data breach. These cases were
14   consolidated before Judge Susan Bolton in the United States District Court for the
15   District of Arizona in late 2016, and the consolidated case was recaptioned as In re
16   Banner Health Data Breach Litigation. [Docs. 19 and 28.] Paul Stoller2 and I were
17   appointed Interim Co-Lead Class Counsel on November 23, 2016. [Doc. 42.] The Court
18   appointed us as Interim Co-Lead Class Counsel because of our experience in data privacy
19   and consumer class actions.
20
     1
      Appended hereto as Composite Exhibit 6 are copies of the following documents: (a) Oda
21   v. DeMarini Sports, Inc., No. 8:15-cv-2131-JLS-JCGx (C.D. Cal. June 6, 2018), Dkt. 157;
     (b) In re Experian Data Breach Litig., No. 8:15-cv-01592-AG-DFM (C.D. Cal. May 10,
22
     2019), Dkt. 322; (c) In re The Home Depot, Inc., Customer Data Sec. Breach Litig., 1:14-
23   MD-02583-TWT (N.D. Ga. Mar. 7, 2016), Dkt. 181-2; and (d) In re Premera Blue Cross
     Customer Data Security Breach Litig., Case No. 3:15-md-2633-SI (D. Or. May 30, 2019),
24   Dkt. 273.
25   2
      Paul Stoller was a partner with Gallagher & Kennedy at the time he was appointed Interim
26   Co-Lead Class Counsel. He remained with Gallagher & Kennedy through March 2019,
     and joined Dalimonte Rueb Stoller, LLP in April 2019.
27
28                                                1
      Case 2:16-cv-02696-SRB Document 171 Filed 12/05/19 Page 3 of 6




 1          4.     Individually and collectively, Interim Co-Lead Class Counsel along with
 2   the Executive Committee are recognized as experts in consumer law and class action
 3   litigation and have been appointed class counsel in major consumer class action cases.
 4   See Exhibit 2 (Firm Resume of Bonnett Fairbourn Friedman & Balint, PC); Exhibit 3
 5   (Firm Resume of Dalimonte Rueb Stoller, LLP); Exhibit 4 (resume of Gibbs Law Group
 6   LLP); Exhibit 5 (resume of Hagens Berman Sobol Shapiro LLP). Similarly, the
 7   Defendant was also represented by highly qualified and experienced counsel from some
 8   of the top law firms in the United States.
 9          5.     The Settlement is the product of extensive negotiations between the Parties
10   with the assistance of two experienced and highly regarded mediators, the Honorable Jay
11   C. Gandhi, Retired, and Phoenix, Arizona area mediator Craig Phillips.
12          6.     Bonnett Fairbourn Friedman & Balint, PC and Paul Stoller (initially with
13   Gallagher & Kennedy and now with Dalimonte Rueb Stoller, LLP), acting in our
14   capacity as duly appointed Interim Co-Lead Class Counsel, actively and continuously
15   represented the Settlement Class Members throughout the settlement negotiations.
16          7.     Before agreeing to settle the Consolidated Actions, Plaintiffs, through
17   Interim Co-Lead Class Counsel and our experts, conducted extensive formal and informal
18   discovery and a thorough investigation of the claims, defenses, and underlying events that
19   are the subject of the Consolidated Actions. The investigation included, among other
20   things: (i) review and analysis of the evidence and applicable law, including the review
21   and analysis of documents and data produced by Banner; (ii) consultation with highly-
22   experienced experts retained by Interim Co-Lead Class Counsel; (iii) taking the
23   deposition of one of Banner’s 30(b)(6) witnesses and defending the depositions of four of
24   the named Plaintiffs; and (iv) engaging in extensive motion practice, including two
25   rounds of motions to dismiss. In all, Plaintiffs and their proposed Class Counsel have
26   incurred significant costs and risks, have performed extensive work to date in identifying
27   and investigating potential claims in this action, have established the factual basis for the
28
                                                   2
      Case 2:16-cv-02696-SRB Document 171 Filed 12/05/19 Page 4 of 6




 1   claims sufficient to prepare a detailed consolidated class action complaint, have pursued
 2   and reviewed document discovery, have retained and engaged with experts, have
 3   successfully overcome two Rule 12(b)(6) dispositive motions, and have negotiated a
 4   fundamentally fair and reasonable settlement.
 5          8.     In addition to taking the foregoing actions, Interim Co-Lead Class Counsel
 6   also engaged in extensive preparation for fully-informed settlement negotiations. Before
 7   meeting in person, the Parties participated in numerous pre-mediation meetings and calls
 8   and exchanged additional discovery, information and electronic data. In advance of the
 9   meditation, the Parties prepared detailed mediation statements addressing liability and
10   damages.
11          9.     The Parties participated in a private mediation session before the Honorable
12   Jay C. Gandhi (Ret.) on December 11, 2018, but did not reach an agreement at that time.
13   Following the in-person mediation session, the Parties continued as part of the ongoing
14   mediation to exchange correspondence and information, and participated in numerous
15   conference calls to negotiate proposed settlement terms. On January 23, 2019, the Parties
16   attended a second mediation with Phoenix-based mediator, Craig Phillips, and again
17   continued settlement negotiations thereafter. As part of these negotiations, Plaintiffs’
18   counsel and cybersecurity expert conducted an interview of Banner’s Chief Information
19   Security Officer on April 9, 2019. On August 7, 2019, the parties attended a third
20   mediation session where they reached agreement on all terms of the settlement in
21   principal, including an agreement on the attorneys’ fees portion of the settlement. The
22   Parties then devoted substantial efforts to preparation of the necessary Settlement
23   documentation, which thereafter was approved by the Plaintiffs and Banner.
24          10.    The Parties did not commence discussion of attorneys’ fees until agreement
25   on all substantive portions of the class resolution had been reached, and both the class
26   portion of the resolution and the fees were negotiated at arms-length under the direction
27   of the mediator. Under the settlement, Banner has agreed not to contest a combined
28
                                                  3
      Case 2:16-cv-02696-SRB Document 171 Filed 12/05/19 Page 5 of 6




 1   award of $2,900,000 in attorneys’ fees and costs. This amount represents an approximate
 2   ten to fifteen percent reduction of Plaintiffs’ counsel’s calculated lodestar.
 3          11.    During settlement negotiations, Interim Co-Lead Class Counsel carefully
 4   considered and assessed the risks and delays associated with continued protracted
 5   litigation. On the whole, Interim Co-Lead Class Counsel carefully balanced the strength
 6   of Settlement Class Members’ claims and the relevant litigation risks and concluded that
 7   the Settlement is an exceptional result because it provides significant and immediate
 8   benefits to the Settlement Class.
 9          12.    Throughout the mediation process, Interim Co-Lead Class Counsel
10   zealously advanced the Settlement Class Members’ positions. Interim Co-Lead Class
11   Counsel were fully prepared to proceed with the litigation rather than accept a settlement
12   that was not in the best interests of the Settlement Class. As a result, the Settlement was
13   reached only after the factual and legal issues were well-defined and fully developed.
14          13.    Interim Co-Lead Class Counsel firmly believe that the Settlement Class
15   Members’ claims are factually and legally strong and were well-developed through
16   discovery and expert analysis. Interim Co-Lead Class Counsel therefore negotiated the
17   Settlement from a position of strength. The results achieved by the Settlement reflect
18   these strengths. The Settlement provides actual, significant relief to the approximately 2.9
19   million class members in the form of, among other things, (i) a two-year subscription to a
20   state-of-the-art credit monitoring and identity-protection service, (ii) a comprehensive
21   and straightforward claim process, including reimbursement of Ordinary Expenses of up
22   to $500 per Settlement Class Member and of Extra-Ordinary Expenses of up to $10,000
23   per Settlement Class Member, with an overall cap on reimbursement claims of
24   $6,000,000, and (iii) Banner’s multiple, detailed commitments to improving its
25   information security systems, which are fully set out in Exhibit C to the Settlement
26   Agreement.
27
28
                                                   4
      Case 2:16-cv-02696-SRB Document 171 Filed 12/05/19 Page 6 of 6




 1             14.   The Settlement contains no hint of collusion whatsoever and, to the
 2   contrary, review of the entire record—including the contentious motion practice—reveals
 3   the intensity of the litigation that had come to a logical point of inflection for settlement.
 4   There can be no doubt that the Settlement is the result of hard-fought arm’s-length
 5   bargaining and negotiation.
 6             15.   The primary form of direct, individual notice will be via U.S. mail. The
 7   required Notices provide all information necessary for Settlement Class Members to
 8   make informed decisions regarding whether to remain in or opt-out, or object to the
 9   Settlement.
10             16.   Having worked on behalf of the putative class since the Data Breach was
11   first announced, and having dedicated thousands of hours to the case, it is the informed
12   opinion of Interim Co-Lead Class Counsel that, given the uncertainty and expense of
13   pursuing this case through trial, the Settlement is fair, reasonable, and adequate and in the
14   best interests of the Settlement Class.
15             17.   Settlement Class Representatives have each reviewed the Settlement with
16   Interim Co-Lead Class Counsel and approved its terms. Settlement Class Representatives
17   all strongly support the Settlement.
18             18.   Accordingly, Plaintiffs and Interim Co-Lead Class Counsel respectfully
19   request that the Court grant preliminary approval of the proposed Settlement in this
20   action.
21             In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the
22   above is true and correct.
23
24             Executed this 5th day of December, 2019 in Phoenix, Arizona.
25
                                                 s/ Andrew S. Friedman
26
27
28
                                                    5
